Case 1:20-cv-11008-GBD Document9 Filed 02/11/21 Page 1 of 1

Littler Mendelson, PC
290 Broadhollow Road
Suite 305

Melville, NY 11747

 

 

 

Matthew R, Capobianco
631.247.4736 direct
631.247.4700 main
At mcapobianco@iittter.com
AT

SO ORDERED

February 11, 2021

 

VIA ECF

The March 25, 2021 initial conference is

Judge George B. Daniels, U.S.D.J. adjourned to April 29, 2021 at 9:30 a.m

United States District Court F

Southern District of New York EB ] ] 2021
40 Foley Square

New York, NY 10007

 

Re: Joshua Adams v. 20X Hospitality LLC d/b/a Spicy Moon et al
U.S. District Court, S.D.N.Y., Civil Docket No. 1:20-cv-11008 (GBD)

Dear Judge Daniels:

This firm represents Defendant, 20X Hospitality LLC d/b/a Spicy Moon (“Defendant”) in the
above-referenced action. We write with the consent of Plaintiff to respectfully request: (1) an
extension of time to respond to the Complaint until March 25, 2021; and (2) a 30-day adjournment
of the March 25 Initial Conference until April 26, or a date otherwise convenient for the Court.

The additional time will allow the Defendant to investigate the claims in the Complaint and prepare
its responses. The above requested adjournment/extension(s) will also permit the parties to engage
in early settlement discussions and potentially prevent the waste of judicial resources and
attorneys’ fees. This is Defendant’s first request for an adjournment of the Initial Conference and
extension of time on the Answer deadline.

Thank you for Your Honor’s consideration and attention to our request.
Respectfully submitted,
/s/ Matthew R. Capobianco

Matthew R. Capobianco

ce: All Counsel of Record (via ECF)

4845-7116-3356.1 111017.1000

Her com

 

 
